DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the phrase “The present disclosure pertains to…” in line 1, which is a phrase that can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “a computer-readable medium” covers transitory signals which do not fall within one of the statutory categories of patent eligible subject matter.  It is suggested that the claim be amended to read “A non-transitory computer-readable medium” to overcome the rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,576,223.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other.  For example, the instant claim 1 is a broader version of the patented claim 1 (i.e., the instant claim does not include the limitation that determining the effectiveness information comprises determining a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 23-34 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Milne (US 2010/0218766).
As to claim 23, Milne discloses a computer-readable medium storing instructions that, when executed by a computer 604 (Fig. 6, paragraph [0053]), cause it to: receive usage information related to a respiratory therapy device in a first therapy mode (via sensor 610 communicating the monitored condition(s), Fig. 6, paragraphs [0055]-[0056]); determine effectiveness information related to effectiveness of therapy based on the usage information during the first therapy mode (at Condition Analysis Module 612, which analyzes the monitored condition(s) against a threshold, Fig. 6, paragraph [0056]); and activate a second therapy mode based on the usage information during the first therapy mode (at Transition Module 614, which switches the ventilator to a second mode when the threshold condition has been met, paragraph [0057]), the second therapy mode being a multimode therapy (see paragraph [0041], multiple modes may be selected in the second mode selection operation).  
As to claim 24, Milne discloses that the multimode therapy is a combination of one or more fixed modality positive airway pressure (PAP) therapy modes, combined to address instability of the subject caused by the first therapy mode, wherein a fixed modality PAP therapy mode is configured to address a fixed clinical condition of the subject (paragraphs [0026]-[0027], the second mode 306 is activated when the transition condition 304, Fig. 3, is unstable/reaches its threshold).  
As to claim 25, Milne discloses that the one or more fixed modality (PAP) therapy modes comprises Average Volume Assured Pressure Support (AVAPS) mode, Proportional Assist Ventilation (PAV) mode, Auto Servo Ventilation (ASV) mode, Flow 
As to claim 26, Milne discloses that determining effectiveness of therapy during the first therapy mode includes determining stability of the subject during the first therapy mode (the Condition Analysis Module 612 determines when the monitored condition 304, Fig. 3, falls outside a threshold and is thus, unstable, see paragraph [0056]).  
As to claim 27, Milne discloses a method to configure respiratory therapy modes for users of respiratory therapy devices with a system comprising one or more physical computer processors (Abstract), the method comprising: receiving, with the one or more physical computer processors, usage information related to a respiratory therapy device in a first therapy mode (via sensor 610 communicating monitored condition(s), Fig. 6, paragraph [0056]); determining, with the one or more physical computer processors, effectiveness information related to effectiveness of therapy based on the usage information during the first therapy mode (at Condition Analysis Module 612, which analyzes the monitored condition(s) against a threshold, Fig. 6, paragraph [0056]); and activating, with the one or more physical computer processors, a second therapy mode based on the usage information during the first therapy mode (at Transition Module 614, which switches the ventilator to a second mode when the threshold condition has been met, paragraph [0057]), the second therapy mode being a multimode therapy (see paragraph [0041], multiple modes may be selected in the second mode selection operation).  

As to claim 29, Milne discloses that the one or more fixed modality (PAP) therapy modes comprises Average Volume Assured Pressure Support (AVAPS) mode, Proportional Assist Ventilation (PAV) mode, Auto Servo Ventilation (ASV) mode, Flow Based Gain Therapy (FBGT) mode, and/or Loop Gain Therapy mode (Proportional Assis Ventilation (PAV) mode, see Fig. 3, paragraphs [0026]-[0027]).  
As to claim 30, Milne discloses that determining effectiveness of therapy during the first therapy mode includes determining stability of the subject during the first therapy mode (the Condition Analysis Module 612 determines when the monitored condition 304, Fig. 3, falls outside a threshold and is thus, unstable, see paragraph [0056]).  
As to claim 31, Milne discloses a system for configuring respiratory therapy modes for users of respiratory therapy devices (Fig. 6, Abstract), the system comprising: means 610 for receiving usage information related to a respiratory therapy device in a first therapy mode (sensor 610 communicates monitored condition(s), Fig. 6, paragraph [0056]); means 612 for determining effectiveness information related to effectiveness of therapy based on the usage information during the first therapy mode (Condition Analysis Module 612 analyzes the monitored condition(s) against a 
As to claim 32, Milne discloses that the multimode therapy is a combination of one or more fixed modality positive airway pressure (PAP) therapy modes, combined to address instability of the subject caused by the first therapy mode, wherein a fixed modality PAP therapy mode is configured to address a fixed clinical condition of the subject (paragraphs [0026]-[0027], the second mode 306 is activated when the transition condition 304, Fig. 3, is unstable/reaches its threshold).  
As to claim 33, Milne discloses that the one or more fixed modality (PAP) therapy modes comprises Average Volume Assured Pressure Support (AVAPS) mode, Proportional Assist Ventilation (PAV) mode, Auto Servo Ventilation (ASV) mode, Flow Based Gain Therapy (FBGT) mode, and/or Loop Gain Therapy mode (Proportional Assis Ventilation (PAV) mode, see Fig. 3, paragraphs [0026]-[0027]).  
As to claim 34, Milne discloses that determining effectiveness of therapy during the first therapy mode includes determining stability of the subject during the first therapy mode (the Condition Analysis Module 612 determines when the monitored condition 304, Fig. 3, falls outside a threshold and is thus, unstable, see paragraph [0056]).  
Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s), set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reed et al. (US 2007/0193583), Blackwell et al. (US 2010/0108064), Chalvignac (US 2007/0000491), Kuac (US 2012/0304995), and Puckeridge (US 2002/0036601) disclose respiratory therapy devices operable in a plurality of modes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785